PER CURIAM.
In this worker’s compensation case, employer appeals an order of the Workers’ Compensation Board, which reversed the order of the referee and held that claimant’s neurological disorder was causally related to his 1978 injury and that claimant’s condition had become aggravated. The Board awarded claimant permanent total disability commencing June 3, 1981, the date of the order.
On de novo review, we affirm the order of the Board awarding permanent total disability and find that claimant established that he was permanently and totally disabled as of July 2, 1980, when Dr. Rafal diagnosed claimant’s condition as progressive supranuclear palsy. Morris v. Denny’s, 53 Or App 863, 633 P2d 827 (1981).
Order modified to provide that claimant’s award of permanent and total disability be made retroactive to July 2, 1980. Affirmed as modified.